Citation Nr: 0924233	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-26 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right patellar injury to include arthritis. 

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury to include arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is not dispositive.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has 
styled Issues 1 and 2 to reflect that finality had attached 
to the previous adjudications of the claims. 

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In February 2007, pursuant to 38 C.F.R. § 20.900(c), the 
Board advanced the case on the appeals docket.  38 U.S.C.A. 
§ 7107(a)(2).

In a decision in March 2007, the Board denied the Veteran's 
application to reopen the claims of service connection for 
residuals of a right patellar injury to include arthritis and 
for residuals of a back injury to include arthritis.  



The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court granted a Joint Motion of the parties, the 
Secretary of VA and the Veteran, who was then represented by 
counsel, who limited his representation to the matter only 
before the Court, and vacated the Board's decision, as to the 
applications to reopen the previously denied claims of 
service connection, and remanded the claims for compliance 
with the instructions in the Joint Motion to cure a 
procedural due process error, pertaining to notice under the 
Veterans Claims Assistance Act of 2000 (VCAA). 

The Joint Motion and Court Order did not address the Board's 
decision in March 2007, denying service connection for a 
gastrointestinal injury.  Accordingly, the Board's decision 
as to this claim is final. 

In November 2008, the Board remanded the case to the RO for 
compliance with the Joint Motion.  As there has been 
substantial compliance with the Board's remand directive, no 
further development is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); see Dyment v. West, 13 Vet.App. 141, 146-47 
(1999), aff'd, 287 F.3d 1377 (Fed.Cir.2002) (holding that 
there was no Stegall violation when there has been 
substantial compliance with the Board's remand order).


FINDINGS OF FACT

1. In a rating decision in September 2004, the RO denied the 
Veteran's application to reopen the claim of service 
connection for residuals of a right patellar injury to 
include arthritis; after the Veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision. 

2. The additional evidence received since the rating decision 
in September 2004 is cumulative of evidence previously 
considered or it does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a right patellar injury to include arthritis. 

3. In a rating decision in September 2004, the RO denied the 
Veteran's application to reopen the claim of service 
connection for residuals of a back injury to include 
arthritis; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision. 

4. The additional evidence received since the rating decision 
in September 2004 is cumulative of evidence previously 
considered or it does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a back injury to include arthritis.  


CONCLUSIONS OF LAW

1. The rating decision in September 2004 by the RO, denying 
the application to reopen the claim of service connection for 
residuals of a right patellar injury to include arthritis, 
became final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2. The additional evidence presented since the rating 
decision by the RO in September 2004, denying the application 
to reopen the claim of service connection for residuals of a 
right patellar injury to include arthritis, is not new and 
material, and the claim of service connection for residuals 
of a right patellar injury to include arthritis is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. The rating decision in September 2004 by the RO, denying 
the application to reopen the claim of service connection for 
residuals of a back injury to include arthritis, became 
final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).



4. The additional evidence presented since the rating 
decision by the RO in September 2004, denying the application 
to reopen the claim of service connection for residuals of a 
back injury to include arthritis, is not new and material, 
and the claim of service connection for residuals of a back 
injury to include arthritis is not reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2005, in April 2006, and in 
November 2008.  The notice included the type of evidence 
needed to substantiate the claims to reopen, namely, new and 
material evidence.  New evidence was described as evidence 
not previously submitted to agency decision makers, material 
evidence was described as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
the new and material evidence must raise a reasonable 
possibility of substantiating the claim. 

The Veteran was notified that new and material evidence could 
not be cumulative or redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  The Veteran was also notified that 
the claims of service connection for residuals of a right 
patellar injury to include arthritis and for residuals of a 
back injury to include arthritis were previously denied on 
grounds that the additional evidence was not new and material 
as the evidence failed to show that the right patellar injury 
to include arthritis and the residuals of a back injury to 
include arthritis were incurred in service or the evidence 
failed to show that the post-service right knee and back 
disabilities were related to service.

The Veteran was notified of the type of evidence necessary to 
establish the underlying claims of service connection, that 
is, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing 
an injury or disease during service.  The notice include the 
presumption of service connection for certain chronic 
diseases that become evident within a specified period after 
service and that the evidence should show arthritis as a 
chronic disease. 



The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
records, VA records, private medical records, and records of 
the Social Security Administration.  As for affording the 
Veteran a VA medical examination or obtaining a medical 
opinion, until a claim is reopened, VA is not required to 
provide a medical examination or to obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4)(C)(iii). 


As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen: Right Patella and Back Injuries 

Before the current application was received December 2004, 
the RO last adjudicated the claims in a rating decision in 
September 2004, denying the Veteran's application to reopen 
the claims because there was no new and material evidence to 
show that the right patellar injury to include arthritis and 
the residuals of a back injury to include arthritis were 
incurred in service or that the post-service right knee and 
back disabilities were related to service.

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination.  By operation of law, the rating 
decision, denying the application to reopen the claims of 
service connection became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence Previously Considered 

The service treatment records show that the Veteran was 
hospitalized in July 1951 for a chip fracture of the left 
patella incurred when he fell down stairs in the company 
barracks.  He was returned to duty after three days.  [After 
service, service connection was granted for the residuals of 
a chip fracture of the left patella.]  The records 
consistently refer to the left patella or knee, but in a 
nursing note on the day of admission it was noted that the 
Veteran was admitted for "right" knee pain.  

On the admission, dated July 24, 1951, it was noted that the 
injury had occurred on July 23rd when the Veteran accidently 
fell down stairs at his barracks and he had not thought that 
he was hurt and went on a 10 mile hike later that same day. 
Records of that hospitalization reflect no complaint 
pertaining to the right knee or back.  He remained 
hospitalized until July 26, 1951. 

The rest of the service treatment records, including the 
report of separation examination, contain no complaint, 
finding, or history of a right patella injury or back injury.  

In his original application for compensation in March 1961, 
the Veteran claimed that he injured his right knee and back 
in a fall in July 1951. 

After service, on initial VA examination in April 1961, the 
Veteran complained of right knee and back pain.  No right 
knee, right patella or back abnormality was found on 
examination.  An X-ray of both knees revealed no abnormality 
except for the old healed fracture of the left patellar.  On 
VA neuropsychiatric examination in June 1961, the Veteran 
complained of right knee pain and low back pain. 



In a rating decision in July 1961, the RO denied service 
connection for a right knee injury and a back condition on 
grounds that neither was shown in service.  After the Veteran 
was notified of the adverse determination and of his right to 
appeal, he did not appeal the rating decision.

In January 1964, the Veteran stated he had fractured his 
right leg and knee cap in 1951, during service, for which he 
had been hospitalized for 5 days. 

In April 1966, the Veteran sustained an on-the-job injury 
resulting in fractures of the distal right tibia and fibula, 
which had to be surgically repaired.  

In a letter in November 1966, it was reported that the 
Veteran walked with a right-sided limp and had right calf 
atrophy, and there was fibrous ankylosis of the tibio-talo, 
subtalar, and mid-tarsal joints of the right foot. No prior 
history of a right knee injury or back injury was reported.  

On VA examination in September 1967, the Veteran stated that 
he was hospitalized during service for a left knee fracture.  
He complained of right knee and back pain.  X-rays revealed 
osteoarthritis of the right patella.  X-rays of the dorsal 
and lumbosacral segments of the spine revealed no 
abnormality.  The diagnoses were bilateral patellar 
osteoarthritis and arthralgia of the spine.  

VA records show that in August 1968 it was noted that the 
Veteran's problems of migratory pains in the neck, shoulders, 
low back, and hips began after his postservice industrial 
injury of the right tibia.  In October 1968, the knees were 
included. 

At a hearing in March 1969, the Veteran stated that following 
his postservice right knee injury had had needed crutches and 
a wheelchair. 

In two letters, dated in January 1973, the Veteran stated 
that he injured his left knee and head due to the in-service 
injury in 1951, for which he had been hospitalized for 5 
days.  

In a statement in April 1976, the Veteran stated that he 
injured his right leg in service.  

In a rating decision in June 1976, the RO denied service 
connection for a right leg condition on grounds that a right 
leg condition was not shown in service.  After the Veteran 
was notified of the adverse determination and of his right to 
appeal, he did not appeal the rating decision. 

In 1982, a private physician reported that Veteran had 
lumbosacral strain. 

On VA examination in February 1991, the Veteran complained of 
low back pain.  

In a rating decision in June 1996, the RO denied the 
Veteran's application to reopen the claim of service 
connection for a back condition.  After the Veteran was 
notified of the adverse determination and of his right to 
appeal, he did not appeal the rating decision. 

In a letter, dated in January 2002, a private physician 
reported that the Veteran, had been a patient of a deceased 
physician who had practiced in 1953 and 1954 and the Veteran 
had been treated for an injury of the head, neck, and left 
leg. 

VA records disclose that in June 2002 degenerative joint 
disease of the knee and lumbago were noted.  Degenerative 
joint disease of the back was suspected.  The Veteran 
complained of left knee and low back pain that had developed 
40 years ago while in service. 

On VA examination in August 2002, the examiner stated that 
the arthritis in the right lower extremity was due to the 
Veteran's altered gait over a number of years, including his 
time in a long-leg cast during service, three to four months, 
if the long-leg casting of the left leg for 3 or 4 months 
after his in-service injury could be corroborated. 



In a statement in January 2004, the Veteran stated that he 
fractured both legs falling down stairs while in the service.  
In a rating decision in September 2004, the RO denied the 
application to reopen the claim of service connection for a 
right leg fracture on grounds that there was no evidence of a 
right leg fracture during service and the right leg fracture 
in the 1960s was unrelated to service.  

The RO also denied the application to reopen the claim of 
service connection for a back condition grounds that there 
was no evidence of a back disability during service. After 
the Veteran was notified of the adverse determination and of 
his right to appeal, he did not appeal the rating decision.   

On VA examination in April 2004, the Veteran stated that 
following in-service injury an Ace-type dressing had been 
applied to his left leg and he had been hospitalized for 3 or 
4 days.  X-rays revealed degenerative changes in the right 
knee. 

Additional Evidence

The additional evidence presented since the rating decision 
in September 2004 consists of records of the Social Security 
Administration, dated from 1966 to 1983, documenting 
arthritis of the right knee, and private medical records, 
covering the period from 2003 to 2006, documenting arthritis 
of the right knee and back pain, and VA records, covering the 
period from 2005 to 2009, documenting a history of knee 
arthritis and back pain, but there is no information or 
evidence, pertaining to the etiology or onset of a right knee 
disability or low back disability or any relationship to 
service. 

In November 2006, the Veteran testified that he was 
hospitalized for 4 or 5 days for an injury of the right knee 
in 1951 and he has continued to have problems with his right 
knee and right leg ever since.  The Veteran also testified 
that at the time of the fall in 1951 he also injured his low 
back and he has continued to have back problems since 
service. 

In statements in August 2008 and in April 2009, the Veteran 
stated that in 1951 he injured his knees and back and he is 
still suffering from the injuries. 

Analysis

Right Patellar Injury Including Arthritis

Exhibit 1 consists of records of the Social Security 
Administration, private medical records, and VA records, 
documenting a right knee disability after service.  This 
evidence is not new and material evidence because it is 
cumulative, that is, supporting evidence of facts previously 
established, namely, a right knee disability was first 
diagnosed after service in 1966, following an industrial 
accident, and arthritis by X-ray was first diagnosed in 1967, 
14 years after service, well beyond the one-year presumptive 
period following service for the manifestation of arthritis 
as a chronic disease.  And cumulative evidence does not meet 
the regulatory standard of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit 2 consists of the Veteran's testimony and statements.  
To the extent the testimony and statements are offered as 
evidence of a nexus between the alleged injury in service and 
a right knee disability, first documented after service, 
where, as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's testimony and statements as competent evidence of a 
nexus between the post-service diagnosis of a right knee 
disability, including arthritis, and the alleged in-service 
right knee injury.  38 C.F.R. § 3.159. 

To the extent the testimony and statements are offered as 
evidence of a diagnosis of a right knee disability during 
service, in November 2006, the Veteran testified that he had 
"broken" his right leg during service. 

Although lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, like a broken 
leg, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 
2006) (a layperson can identify a simple condition, like a 
broken leg, but not complex matters, for example, a form of 
cancer), in this case without making a credibility 
determination, in three prior adjudications, the RO has 
considered and rejected the alleged factual premise for the 
Veteran's claim, that is, a right knee fracture during 
service.  The restating of the rejected factual premise has 
no probative value and is not material evidence as it does 
not raise a reasonable possibility of substantiating the 
claim. See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) 
(In the context of analyzing an application to reopen a 
previously denied claim, reiteration of a previously rejected 
factual account is not material evidence).  

For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 

Back Injury Including Arthritis

Exhibit 1 consists of records of the Social Security 
Administration, private medical records, and VA records, 
documenting a back disability after service.  This evidence 
is not new and material evidence because it is cumulative, 
that is, supporting evidence of facts previously established, 
namely, a back disability was first diagnosed after service 
in 1967, and suspected arthritis was first diagnosed in 2002, 
four decades after service, well beyond the one-year 
presumptive period following service for the manifestation of 
arthritis as a chronic disease.  And cumulative evidence does 
not meet the regulatory standard of new and material evidence 
under 38 C.F.R. § 3.156.



Exhibit 2 consists of the Veteran's testimony and statements.  
To the extent the testimony and statements are offered as 
evidence of a nexus between the alleged injury in service and 
a back knee disability, first documented after service, 
where, as here, there is a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's testimony and statements as competent evidence of a 
nexus between the post-service diagnosis of a back 
disability, including arthritis, and the alleged in-service 
back injury.  38 C.F.R. § 3.159. 

To the extent the testimony and statements are offered as 
evidence of a diagnosis of a back injury during service, in 
November 2006, the Veteran testified that at the time of the 
fall in 1951 he also injured his low back and he has 
continued to have back problems since service.  

While the Veteran is competent to describe an injury and 
without making a credibility determination, in three prior 
adjudications, the RO has considered and rejected the alleged 
factual premise for the Veteran's claim, that is, a back 
injury in 1951 during service.  The restating of the rejected 
factual premise has no probative value and is not material 
evidence as it does not raise a reasonable possibility of 
substantiating the claim.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993) (In the context of analyzing an 
application to reopen a previously denied claim, reiteration 
of a previously rejected factual account is not material 
evidence).  





For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a right patellar injury to include arthritis is 
denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a back injury to include arthritis is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


